Case 1:19-mj-00070-TJC Document 1 Filed 09/12/19 Page 1 of 1

AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT FILED
for the

District of Montana SEP 1 2 2019

Clerk, U.S. Courts
\O\— O44 District Of Montana

Billings Division
Case No. MJ- -BLG-TJC

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

The person of Chase Woodenlegs (year of birth 1989)

Nee ee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

The person of Chase Woodenlegs (year of birth 1989)

located in the District of Montana , there is now concealed (identify the

person or describe the property to be seized):
DNA material belonging to Chase Woodenlegs (year of birth 1989) which may be obtained from buccal swabs and
which may constitute evidence of a crime.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
0 property designed for use, intended for use, or used in committing a crime;
2 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
Title 18 USC 113(a)(3) Assault With a Dangerous Weapon
Title 18 USC 113(a)(6) Assault Resulting in Serious Bodily Injury
Title 18 USC 113(a)(8) Assault of an Intimate Partner By Strangulation

The application is based on these facts:
See attached affidavit.

a Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

A

Applicant's signature

FBI SA Steven M. Lowe

 

Printed name and title

Sworn to before me and signed in my presence.

 

 

Date: T- I2-1 G
Judge's signature

  
 

 

City and state: § . Hon. Timéthy J. Cavan, U.S. Magistrate Judge
Printed name and title
